DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17, 19 and 20 in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Amendment
	Applicant’s amendment to the claims filed June 28, 2021 has been entered.  Claims 1, 19 and 20 are currently amended.  Claim 18 has been withdrawn from further consideration.  Claims 1-17, 19 and 20 are under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 19 and 20 recites “means for supplying”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6-9, 11, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim recites “the manifold”.  It is not clear whether the limitation is intended to mean “each manifold” (i.e. both of the manifolds recited in claim 1 are included) or whether the intention is to further limit only one of the manifolds.  Appropriate correction and clarification is required. 
As to claim 4, the claim recites “the manifold”.  It is not clear whether the limitation is intended to mean “each manifold” (i.e. both of the manifolds recited in claim 1 are included) or whether the intention is to further limit only one of the manifolds.  Further, the wording of the claim is unclear.  Read most literally, the claim recites the cross-sectional area of the conduit is 
As to claim 6, the claim recites “the manifold”.  It is not clear whether the limitation is intended to mean “each manifold” (i.e. both of the manifolds recited in claim 1 are included) or whether the intention is to further limit only one of the manifolds.  Appropriate correction and clarification is required. Claims 8 and 9 are rejected as dependent claims.
As to claim 7, the claim recites “divided into two to five”. It is not clear whether this means two to five substreams or whether something else is intended.  Appropriate correction and clarification is required. 
As to claim 11, the claim recites “the homogenizing screen or mesh having mesh widths of from 0.1 to 0.5 mm”.  It is not clear whether there are words missing from this recitation or whether it is intended for the “screen”, in addition to the mesh, to have “mesh widths” as claimed. Further, as set forth below, the claim is also rejected under 35 USC 112d. 
As to claim 16, the claim recites “a surface area…extends at least over most” and “a manifold…area…over most”.  The limiting effect of the recitations are unclear due to the “over most” language.  It is not clear what is intended by “over most” The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear whether the term only requires more than half or whether the term requires just short of all.
Further, the claim recites two different scenarios regarding the extension of the surface area of the homogenizing elements relative to the manifolds.  However, “the respective manifold section” lacks antecedent basis in the claims and it is not clear when the second scenario 
In claims 19 and 20, the claim limitation “means for supplying the cooling air” (“the means for supplying” in claim 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear whether the means for supplying the cooling air is the blower set forth in paragraph [0010] of the published application or whether it is the structure of the apparatus, taken in parts or as a whole (e.g. conduit, manifold, flow straightener, homogenizing element), which provides the structure needed to supply the air in the manner claimed.  For example, a system having certain dimensions that spins the polymer at a certain rate could conceivably establish air suction at the claimed air speed. It is not clear in such a situation what constitutes the “means for supplying the cooling air” or whether such a configuration is suitably considered a “means for supplying the cooling air”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites each homogenizing element has a plurality of holes with an opening diameter of from 1 to 10 mm.  However, claim 11 provides an alternative option wherein a plurality of meshes may be used instead and wherein the opening size/mesh widths can range from 0.1 to 0.5 mm.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (US 2007/0284776) in view of any one of Valteris et al. (US 4,631,018), Ray et al. (US 4,492,557) or Pendlebury et al. (US 3,999,910) alone or further in view of either one of Buschmann et al. (US 3,320,343), or Heckert (US 2,273,105).
Regarding claim 1, Hisada et al. teach an apparatus for making spunbonded nonwovens (Abstract), the apparatus comprising: a spinneret (2) for emitting continuous thermoplastic filaments in a filament-travel direction (paragraphs [0026], [0032], [0039] and [0040]); a cooling chamber/quenching chamber (3) downstream in the direction from the spinneret for cooling the spun filaments with cooling air (paragraphs [0026], [0039]-[0041]); two manifolds on opposite sides of the cooling chamber opening transversely of the direction into the cooling chamber (Figure 1 (12) – upper and lower quench air feed chambers on opposite sides of the cooling/quenching chamber; paragraphs [0026], [0039]-[0042]); a respective conduit having a 
Hisada et al. do not explicitly teach that the apparatus further includes and at least one perforated planar homogenizing element in each manifold for homogenizing the cooling air flow introduced into the respective manifold upstream in the air-flow direction from the flow straightener and at a spacing from the flow straightener, the homogenizing element having a plurality of openings, a free open surface area of the homogenizing element being 1 to 40% of a total surface area of the homogenizing element or that the manifold cross-sectional area being at least twice as large as the conduit cross-sectional area.
However, Valteris et al. teach an analogous apparatus wherein a planar homogenizing element as claimed (col. 2, lines 20-42; Figures 1 and 2 (16) – open area of 7.4% col. 3, line 41-col. 4, line 2) is located upstream from an analogous flow straightener (Figures 1 and 2 (17) and (18)).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Valteris et al. and to have either added the additional plate (16) in the apparatus of Hisada et al. or to have replaced the mesh (6) of Hisada et al. with the assembly of Valteris et al. (e.g. assembly (15) alone or both (14) and (15)), as suggested by Valteris et al., for the purpose, as suggested by Valteris et al., of reducing turbulence in the cooling gas for quenching the filaments in an art recognized suitable manner. The combination of Valteris et al. with Hisada et al. reasonably suggests utilizing both at least one “flow straightener” and at least one “homogenizing element” as claimed in each of the suggested combinations.

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Ray et al. and to have either added the plates (21) and (22) to the apparatus of Hisada et al. or to have replaced the mesh (6) of Hisada with the assembly of Ray et al. (e.g. rectifier (13) with honeycomb sheet (17) and foam layer (18) and plates (21) and (22)), as suggested by Ray et al., for the purpose, as suggested by Ray et al. of effectively dispersing the quenching air as desired to the spinning filaments. The combinations reasonably suggest utilizing both at least one “flow straightener” and at least one “homogenizing element” as claimed in each of the suggested combinations.
Alternatively, Pendlebury et al. teach an analogous apparatus wherein planar homogenizing elements/perforated plate (23) and/or gas diverting means (24), which includes perforated plate (28), as claimed (col. 2, line 55-col. 3, line 50; col. 5, line 38-col. 6, line 10; Figures 1B, 1C, 2) are positioned upstream of diffuser (13).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Pendlebury et al. and to have added perforated plate (23) and/or gas diverting means (24), which includes perforated plate (28), to the apparatus of Hisada et al., as suggested by Pendlebury et al., for the purpose, as suggested by Pendlebury et al. of providing nonturbulent cooling gas to the filaments.  
As to the limitation that the manifold cross-sectional area is at least twice as large as the conduit cross-sectional area, Hisada et al. suggest increasing the area from the supply conduit/pipe to the manifold (12) (Figure 1).  Determining an appropriate increase would have been found in determining operable dimensions based on achieving a desired cooling rate (e.g. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). As such, the limitation is understood to be rendered prima facie obvious. Alternatively, each of Buschmann et al. (Figures 1-3 suggesting relative proportions of the area of inlet passage (11) and the area of rectifier (6)) and Heckert (Figures 1-3 suggesting the relative proportions of the areas of inlets (15) (17) (37) and (39) and the area of screens (19) (31) (33) (35) (67) and (75)) disclose analogous apparatuses which suggest a manifold with a cross-sectional area being at least twice as large as the conduit cross-sectional area .  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. with either one of Buschmann et al. or Heckert and to have chosen a manifold with a cross-sectional area that is at least twice as large as the conduit area, for the purpose, as suggested by the references, of facilitating the flow of a desired volume and velocity of air to the filaments.
As to claim 2, Hisada et al. teach the apparatus further comprises a stretcher/drawing section (7) wherein the cooling chamber and the stretcher are a closed system into which no additional air supply takes place (Figure 1; paragraphs [0026] and [0036]).
As to claim 3, the claimed dimension would have been found in determining operable dimensions for achieving a desired cooling rate and a desired production capacity. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
As to claim 4, determining an appropriate increase would have been found in determining operable dimensions based on achieving a desired cooling rate (e.g. volumetric flow rate and velocity) and a desired production capacity based upon desired sources of air (e.g. air compressor or blower).  In this case, the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). As such, the limitation is understood to be rendered prima facie obvious. Alternatively, each of Buschmann et al. (Figures 1-3 suggesting relative proportions of the area of inlet passage (11) and the area of rectifier (6)) and Heckert (Figures 1-3 suggesting the relative proportions of the areas of inlets (15) (17) (37) and (39) and the area of screens (19) (31) (33) (35) (67) and (75)) suggest a manifold with a cross-sectional area being larger (e.g. 3x or more) than the conduit cross-sectional area.  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. with either one of Buschmann et al. or Heckert and to have chosen a manifold with a cross-sectional area that is 3 to 15 times as large as the conduit area, for the purpose, as suggested by the references, of facilitating the flow of a desired volume and velocity of air to the filaments.
	As to claim 5, the combinations with each of Valteris et al., Ray et al, and Pendlebury et al. suggest utilizing a honeycomb flow straightener or a perforated plate that reasonably suggests the claimed limitations.  It is further noted that the flow straightener is not necessarily the last element to be in contact with the air prior to the air quenching the filaments.  As such, the combinations that either suggest a flow straightener as claimed in combination with the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	As to claims 6 and 7, Hisada et al. teach the cooling air is supplied to the manifold as a plurality of substreams (e.g. 2 shown in Figure 1) from the respective conduits (paragraphs [0007]-[0009]).
	As to claims 8 and 9, Hisada et al. teach supplying the cooling air to the substreams at different temperatures (paragraph [0010]) and different air speeds/velocities (paragraphs [0007]-[0009]) from the substreams.
	As to claims 10-16, the combinations set forth in the rejection of claim 1 are understood to teach and suggest homogenizing elements as claimed.  As set forth above, a plurality of elements read reasonably read upon homogenizing elements and these elements have opening diameters that overlap the claimed range and are spaced apart from each other in amounts to smooth/homogenize the flow of air.  Determining the required dimensions and spacing would have been readily determined to achieve the desired degree of non-turbulence.  Further, a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	As to claim 17, Hisada et al. illustrate the cross-sectional increase in Figure 1 and it reasonably reads on increasing in stages and/or continuously.
As to claims 19 and 20, Hisada et al. exemplify velocities in the claimed range (Tables 1-3). Further, as to the volumetric flow rates, the apparatus of Hisada et al. is understood to be capable of such flow rates and exemplifies a flow rate of 553.2 m3/hr. (Example 9; 9.22*60).  Further still, this limitation is understood to be related to a change in size or proportion of the device in view of the “/m” quantification/normalization of the traveling rate. Determining the width and other dimensions of the cooling chamber would have been readily found in determining operable dimensions for achieving a desired cooling rate and a desired production capacity. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742